Exhibit SECOND AMENDMENT TO MINERAL RIGHT OPTION AGREEMENT This Second Amendment to the Mineral Right Option Agreement (the “Second Amendment”) is made and entered into as of the 29 day of October, 2009, by and between Temasek Investments Inc., a company duly incorporated and organized under the laws of Panama (hereinafter referred to as “Optionor”), and Constitution Mining Corp., a company duly incorporated and organized under the laws of Delaware, United States of America (hereinafter referred to as “Optionee”). R E C I T A L S: A.Optionor and Optionee have previously entered into the Mineral Right Option Agreement, dated September 29, 2008, as amended May 12, 2009, under the terms of which Optionor granted to Optionee four exclusive options to acquire the mineral rights to certain properties located in Peru (the “Agreement”); and B.The parties desire to amend the Agreement as set forth herein with the same force and effect as if such amendments were incorporated into the Agreement as originally executed. NOW, THEREFORE, in consideration of the mutual covenants and agreements contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereby agree as follows: 1.Capitalized Terms.Capitalized terms not otherwise defined herein have the meanings set forth in the Agreement. 2.
